Citation Nr: 1624002	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-41 597	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent from August 30, 2005, to August 21, 2013, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 70 percent from August 22, 2013 for PTSD.

3.  Entitlement to a TDIU prior to August 22, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from May 1969 to November 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction rests with the RO in Huntington, West Virginia, from where the appeal was certified.  In April 2012 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the Huntington RO.  A transcript of the hearing was prepared and added to the record.  The Board previously remanded this case in June 2012.  

In a March 2014 Supplemental Statement of the Case (SSOC) the RO increased the assigned disability rating for PTSD from 30 percent to 70 percent from August 22, 2013.  However, because the increased disability ratings assigned are not the maximum ratings available, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of entitlement to an initial disability rating in excess of 70 percent from August 22, 2013 for PTSD and entitlement to a TDIU prior to August 22, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

From August 30, 2005, to August 21, 2013, the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency.

CONCLUSION OF LAW

From August 30, 2005, to August 21, 2013, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, the Board notes that the Veteran was provided with the pertinent rating criteria in a September 2009 Statement of the Case.  Therefore, no further notice as to this claim is needed.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulations.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, in July 2007 a VLJ asked the Veteran specific questions concerning his symptoms of, and treatment for, his mental health disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran, and nobody suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  
The Veteran's service treatment records, VA medical treatment records, Social Security Records, and lay evidence have been obtained and associated with the record.  38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in January 2008, December 2010, and then again in August 2013 pursuant to the Board's June 2012 Remand order.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board finds that these examinations, when viewed together, are sufficient and adequate for rating purposes.  The VA examiners reviewed the service treatment records and lay statements and performed psychological examinations.  Further, the examination reports provide sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303.  Moreover, the Board finds the Board finds that the Appeals Management Center substantially complied with the June 2012 remand directives with respect to the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Board has thoroughly reviewed all of the evidence in the record.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discus, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  
Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 U.S.C.A. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during the periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2015).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM (DSM-5).  In this case, however, the DSM-IV was in use at the time the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service-connected PTSD is rated as 30 percent disabling during from August 30, 2005, to August 21, 2013.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with reduced reliability and productivity in most areas.  The Veteran received ongoing medication management for his mental health symptoms, and in March 2005 he reported that he was not depressed, but that he was having situational stressors.  He enrolled in a group therapy program for stress management at VA, and he was able to actively participate.  In April 2006 he was noted to have a dysphoric mood but he presented as controlled without any symptoms of distress.  The Veteran asserted that he was ready to retire from his profession as a carpenter.  He reported that he had symptoms of hypervigilance but that he was able to use the self-talk skills he learned to control his symptoms.  The Veteran's affect was constricted but he was polite and had fair attention and concentration.  Later that year the Veteran exhibited a constricted affect during individual therapy but his mood had improved.

In early 2007 the Veteran went for a follow-up appointment for his medication management and he reported that his symptoms had improved with the medication.  The Veteran reported that he stilled avoiding watching the news but that he was feeling better since acquiring his union pension for medical retirement.  He continued to actively participate in group therapy at VA, and he reported enjoying doing leisure activities with his friends from the group.    In June 2007 he asserted that he had been going fishing and doing yardwork, and that these were helping stabilize his mood and affect.  

In January 2008 the Veteran underwent VA examination in connection with his claim, and at the time he complained of having nightmares and becoming easily startled or angry.  During his mental status examination he had a normal appearance and normal speech, but his mood was depressed and he had a tearful affect.  The Veteran's thoughts were goal-oriented, and he was assigned a GAF score of 60-65.  

The Veteran continued to receive individual therapy, and in March 2008 he was noted to have a stable mood and broad affect, and he asserted that he "was not going to let things bother him anymore".  In early 2009 the Veteran's private physician submitted a letter indicating that the Veteran's mental health condition was more serious than the 30 percent disability rating, although the physician did not submit any rationale to support this finding.  When the Veteran returned to VA in April 2009 he reported feeling sad but noted that he was determined to get better.  Several months later the Veteran reported having some situational stressors and he exhibited a dysphoric mood and constricted affect, although he asserted that he was responding well to the medication.
In December 2010 the Veteran again underwent VA examination and he reported that he had stopped going to group therapy at VA due to a combination of stressors.  He indicated that he had only occasional contact with his children due to moving away from them after divorcing from his wife.  The Veteran presented with a euthymic mood and blunted affect, but his attention was fair.  He denied having any audiovisual hallucinations, but asserted that he saw faces in his peripheral vision; he also reported having sleep loss.  The Veteran was assigned a GAF score of 53 but the VA examiner noted that the Veteran had a series of difficult events contributing to his decrease in functioning, rather than just his PTSD symptoms.  He was encouraged to re-enter therapy.  

The following year the Veteran returned to therapy and reported having visions of Vietnam and that his symptoms had increased since his retirement.  At the time he was assigned a GAF score of 60.  When he returned in January 2012 he reported that he was sad from being alone over the holidays.  However his mood and affect were stable and he was noted to be receptive to feedback and recommendations.  The Veteran reported in March 2012 that he continued to avoid watching the news but that he was able to talk to his brother and sister which helped.  He also asserted that he was fishing and going outdoors, which helped his symptoms.  The Veteran reported that he was having difficulty sleeping but he was alert and cooperative during the mental status examination and his mood and affect were stable.  

For the period prior to August 22, 2013, the Veteran was assigned a 30 percent disability rating for his PTSD.  The Board finds that during that period, the Veteran's symptoms did not produce functional impairment that more nearly approximate the criteria for a rating in excess of 30 percent.  Specifically, the Board notes that the Veteran's VA treatment records throughout that period and the January 2008 and December 2010 VA examination reports consistently noted that the Veteran was alert and oriented.  His memory, speech, and thought content were within normal limits.  Additionally, his thought process was noted to be logical and goal-directed.  The Veteran seemed to do well when he had consistent therapy, and when he stopped having regular treatment his symptoms increased.  The evidence also shows that he seemed to have more symptoms in response to situational stressors, which the December 2010 VA examiner noted.  Throughout this period the Veteran seemed to respond well to medication, and although he has continued symptoms they are the type contemplated for in the 30 percent disability rating.   

While the Board acknowledges that the Veteran reported avoiding the news and having occasional nightmares about his stressors, the Board finds that those symptoms were not productive of functional impairment that more nearly approximated occupational and social impairment with reduced reliability and productivity.  To that extent, the Board notes that the Veteran was assessed with GAF scores between 60-65, which suggests mild symptoms.  The Veteran's treatment records are consistent with a finding of a 30 percent disability rating for his PTSD prior to August 22, 2013.  Therefore, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 30 percent for the period prior to August 22, 2013.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or Director of Compensation Services to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the period on appeal prior to August 22, 2013, the Veteran's PTSD was manifested by symptoms of depressed mood, nightmares, and mild difficulty with social and work relationships.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Evaluations in excess of that assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial disability rating in excess of 30 percent from August 30, 2005, to August 21, 2013, for PTSD is denied.



REMAND

a.  TDIU

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).   The Board remanded the issue of entitlement to a TDIU in June 2012, and therefore it has been raised.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Veteran is currently service-connected for PTSD, with a 30 percent disability rating from August 30, 2005 to August 21, 2013; and a 70 percent disability rating from August 22, 2013.  He met the schedular criteria for a TDIU beginning August 22, 2013, and the RO granted a TDIU from that date in the March 2014 rating decision.  At issue is the Veteran's entitlement to a TDIU from August 30, 2005 to August 21, 2013.  During that time period, the Veteran did not meet the schedular criteria for a TDIU.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Under Secretary for Benefits or Director of Compensation Services, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Under Secretary for Benefits or Director of Compensation Services, for extraschedular consideration.  Bowling, 15 Vet. App. 1.  Based upon the evidence cited above, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Under Secretary for Benefits or Director of Compensation Services, for consideration of entitlement to a TDIU on an extraschedular basis.  



b.  PTSD

The Veteran asserts that his service-connected PTSD is more severe than the disability rating of 70 percent reflects beginning August 22, 2013.  The Veteran continues to receive mental health treatment through VA.  As records of the Veteran's mental health treatment are likely to be pertinent in determining the appropriate disability rating for the Veteran's PTSD throughout the period on appeal, the Board finds remand is warranted so that they may be obtained.  

Moreover, a review of the record reveals that the Veteran's most recent VA examination for his PTSD was conducted in August 2013, nearly three years ago.  The Veteran asserted at the hearing that his condition has worsened since then.  Specifically, the Veteran asserted that he has isolated himself and that he has been unable to cope with stressors, and that he has had suicidal ideations.  Accordingly, a new examination is warranted.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (when a veteran claims that his condition has worsened since the original rating and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination).  

As noted, the Veteran receives continuous treatment through VA, the Board finds the RO should obtain all VA treatment records dated from August 2013 to present. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from August 2013 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD after August 22, 2013.  The entire claims folder, including a copy of this Decision and Remand, should be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should describe the Veteran's mental health disability in accordance with VA rating criteria.  A complete rationale for all opinions must be provided.

3.  Schedule the Veteran for an evaluation by a VA vocational rehabilitation specialist to address the functional effect of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation prior to August 22, 2013.  The claims file, including a copy of this Decision and Remand, should be made available for review.  The vocational rehabilitation specialist must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the evidence, the evaluation of the Veteran, and with consideration of the lay statements of record, the specialist should address the functional effects that the Veteran's service-connected PTSD has on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience prior to August 22, 2013.  When addressing the functional effects of the Veteran's service-connected PTSD, the specialist must not consider any non-service connected disabilities or the Veteran's age.

4.  Refer the claim to the Under Secretary for Benefits or the Director of Compensation Services, for consideration of whether a TDIU on an extraschedular basis is warranted prior to August 22, 2013.  

Include a copy of this Decision and Remand as well as a full statement as to the Veteran's service-connected disability, employment history and educational background.

5.  After all development has been completed, re-adjudicate the claims of entitlement to an initial disability rating in excess of 70 percent from August 22, 2013 and entitlement to a TDIU prior to August 22, 2013.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a SSOC and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


